SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUND: DWS Core Fixed Income Fund The following change is effective on or about June 2, 2014: Fischer Francis Trees & Watts, Inc. (FFTW) will no longer serve as subadvisor to the fund. All references to FFTW are hereby deleted. The following non-fundamental investment policy is hereby deleted from the INVESTMENT RESTRICTIONS section of the fund’s Statement of Additional Information Part I: (8) the fund’s non-US investments may be denominated only in the US dollar. The following non-fundamental investment policy replaces similar disclosure in the INVESTMENT RESTRICTIONS section of the fund’s Statement of Additional Information Part I: (9) the fund may only invest up to 10% of net assets in below investment-grade bonds, including securities in default. Please Retain This Supplement for Future Reference March 11, 2014 SAISTKR-144
